                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JEFFREY LEE HAWKINS, #282418,         )
                                      )
       Plaintiff,                     )
                                      )
  v.                                  ) CIVIL ACTION NO. 2:19-CV-197-WHA
                                      )
DRUG ENFORCEMENT AGENCY –             )
CHEROKEE CO. SHERIFF’S DEPT., et al., )
                                      )
       Defendants.                    )

                                   OPINION AND ORDER

       This case is now before the court on the Recommendation of the Magistrate Judge

entered on March 22, 2019 that this case be transferred to the United States District Court

for the Northern District of Alabama pursuant to the provisions of 28 U.S.C. § 1406(a).

Doc. 4. There are no objections to the Recommendation. Upon consideration of the

Recommendation and after an independent review of the record, it is

       ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is transferred to the United States District Court for the Northern

District of Alabama.

       3. The application to proceed without prepayment of fees (Doc. 3) is left for

resolution after transfer.

       The Clerk is DIRECTED to take the appropriate steps to effectuate the transfer of

this case.
This case is closed in this court.

DONE this 15th day of April, 2019.



                            /s/ W. Harold Albritton
                            SENIOR UNITED STATES DISTRICT JUDGE




                                     2
